DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	The following is a Final office action in response to the communication received on October 14, 2022. Claim 18 is amended. Claims 18-20 are pending and examined herein. 
Claim Rejections - 35 USC § 101
	
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
Under step 1, claims 18-20 are a system. Thus, each claim 18-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. However, the claims are directed to an abstract idea.
	Under step 2A prong one, the examiner will evaluate whether claims recite an abstract idea by (a) identifying the claim recitation in the claims under examination (individually or in combination) that sets forth an abstract idea; and (b) determine whether the identified claim recitation falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
(i) An abstract idea as recited per claim 18 is as follows: (a) a plurality of consumer ...;
(b) a plurality of business ...; and 
(c) a matchmaking [service or entity] in communication with each of the consumer ... and the business ...;
(d) wherein in response to the consumer ..., the business ..., and the matchmaking ... instructions: each ... consumer to enter data for a consumer profile;
(e) each consumer ... communicates the consumer profile to the matchmaking [service or entity];
(f) each ... business to enter data for a business profile;
(g) each business ... communicates the business profile to the matchmaking [service or entity];
(h) the matchmaking [service or entity] stores the consumer profiles and the business profiles in the data storage ...;
(i) each consumer ... receives an input from the associated consumer through the input mechanism to modify a status condition of the consumer profile, wherein the status condition of the consumer profile includes: a time, or range of times, in which the consumer is willing to receive offers; one or more categories of offers the consumer is willing to receive, wherein the second selection includes choosing one or more of delivery, pickup, and dine-in options; wherein, when the second selection indicates that the consumer is willing to receive delivery offers, the second selection also includes the consumers location, wherein, when the second selection indicates that the consumer is willing to receive takeout and dine-in offers, the second selection also includes a geographic range within which offers are of interest; and a restaurant, or one or more categories of restaurants, from which the consumer is interested in receiving offers; each consumer ... communicates the status condition of the consumer profile to the matchmaking [service or entity];
(j) each business ... receives an input from the business through the input mechanism to modify a status condition of the business profile, wherein the status condition of the business profile includes business capacity information, wherein the business capacity information includes: a quantity of requested orders; a type of requested orders, wherein the type of requested orders is one or more of carry-out, delivery, and dine-in; a user-adjustable response time duration for each requested order, wherein the response time duration has a minimum of five minutes; a time, or range of times, in which the business is willing to provide offers; and incentive information, including a maximum discount the business is willing to offer to consumers for each type of requested orders;

(k) the matchmaking [service or entity] processes the status condition of the consumer profiles and the status condition of the business profiles to continuously generate time-limited offers, wherein each time-limited offer is related to at least one of the consumer profiles and at least one of the business profiles, wherein the matchmaking [service or entity] processes transaction history metrics to identify an average per order of the at least one business profile and the at least one of the consumer profiles having an average spend per order greater than the average per order of the at least one business;

(l) the matchmaking [service or entity] communicates the generated offers to one or more of the plurality of consumer ... including the consumer […] associated with the at least one of the consumer profiles, wherein each time-limited offer is [... displayed/provided] on the one or more of the plurality of consumer [... devices] for the response time duration; 

(m) one or more of the consumer ... receive one or more of the time-limited offers; one or more consumer ... accept or reject the received one or more of the time-limited offers, wherein an acceptance of the received one or more of the time-limited offers includes an order sent to one of the business ...;
(n) each business ... communicates the quantity of orders received to the matchmaking [service or entity] to update the quantity of requested orders in status condition of the associated business profile;
(o) the matchmaking [service or entity] continues processing the status condition of the consumer profiles and the status condition of the business profiles to continuously generate time-limited offers for each business profile until a sufficient number of orders have been confirmed to have been received by each respective business to meet the quantity of requested orders in the associated status condition of the business profile.

(ii) Thus, the claims are directed to an abstract idea of using an intermediary, such as a service provider, to analyze demand data gathered from consumers and supply data gathered from one or more businesses to match one or more consumers with one or more businesses to target offers based on analysis of supply and demand data, which is certain methods of organizing human activities (at least note consumer or user, and business). Further, dependent claims 19-20 are directed to the same abstract idea as they further specify the abstract idea in a descriptive manner, i.e. dependent claims are also directed to the same abstract concept and descriptively define the invention further with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries.
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	Therefore, the identified claim limitations fall within one or more subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under step 2A prong two, the abstract idea of using an intermediary, such as a service provider, to analyze demand data gathered from consumers and supply data gathered from one or more businesses to match one or more consumers with one or more businesses to target offers based on analysis of supply and demand data, which is certain methods of organizing human activities which can be implemented in human analog using basic arithmetic - fails to integrate the abstract idea into a practical application upon considering the additional elements both individually and as a combination or as a whole. The claim elements in addition to the abstract idea at least are (a) plurality of consumer devices, each consumer device including an input mechanism, a display, a controller, a network interface, and a computer-readable non-transitory memory including consumer device instructions; (b) a plurality of business devices, each business device including an input mechanism, a display, a controller, and a network interface, and a computer-readable non-transitory memory including business device instructions; (c) a matchmaking server including a data storage device, a controller, a network interface, and a computer-readable non-transitory memory including matchmaking server instructions, wherein the matchmaking server is in communication with each of the consumer device and the business device through their respective network interfaces; and (a), (b), (c) as noted above are connected via  a network, however the additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least Fig. 1 and its associated disclosure; and see as-filed spec. para. [00144]-[00150]. Further, the claims appear to be implementing a commercial solution to a commercial problem, see at least as-filed spec. para. [0002]-[006], by implementing human analog steps using additional elements as tools, at least note [0054]; [0100]. Accordingly, the abstract idea is also merely intended to be carried out in a technical environment such as network based communication environment e.g. Internet, however fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform (prong two) the abstract idea (prong one) into a patent eligible application because they fail to provide any  additional element(s) that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; any additional element(s) that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; any additional element(s) that effects a transformation or reduction of a particular article to a different state or thing; and/or additional element(s) that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Therefore, the additional elements do not integrate the abstract idea into a practical application, accordingly the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, the abstract idea of using an intermediary, such as a service provider, to analyze demand data gathered from consumers and supply data gathered from one or more businesses to match one or more consumers with one or more businesses to target offers based on analysis of supply and demand data, which is certain methods of organizing human activities which can be implemented in human analog using basic arithmetic - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are generic and described at a high level of generality (Id. or note step 2A prong two). They simply execute "apply it" instructions using the additional elements as tools. The claims here appear to be automating mental tasks (note prong one) which can indeed be performed in human analog and also can be performed by a trained employee or other marketing employee acting as an intermediary between one or more consumers and one or more businesses to provide targeted marketing content. As such, the abstract idea executed using the additional elements as tools is intended to be merely carried out in a technical environment, however claims fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification." Thus, in the alternative or assuming arguendo that there is "a genuine issue of material fact in light of the specification," (which the Examiner denies) the following analysis is being provided, again only in view of compact prosecution:
(1) the Examiner relies on the as-filed spec. to show that the additional elements are indeed well-understood, routine or conventional, see at least Fig. 1 and its associated disclosure; and see as-filed spec. para. [00144]-[00150]. Further, the claims appear to be implementing a commercial solution to a commercial problem, see at least as-filed spec. para. [0002]-[006], not a technical one by implementing human analog steps using additional elements as tools, at least note [0054]; [0100]. The abstract idea is intended to be carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
(2) the Examiner also takes officially notice that "a user interface" (hereinafter GUI) as being claimed is indeed a well-understood, routine, or conventional element known in the industry which is employed as front-end, consumer facing element which is merely a tool for front end developers to display content such as advertisements, news articles, etc.; allow user to interact by making selections with content; fill-out forms, surveys, etc. - on web pages. Thus, regarding determining or conveying status of one or more consumers and/or businesses via an interface is generic which allows a user to select an option such as yes or no, on or off, subscribe or unsubscribe, etc. to be stored as electronic recordkeeping which allows the system to retrieve this data at a later time when the marketing is to be performed and decide or instruct whether to provide marketing material to users or not (if yes or on or subscribed provide the marketing material OR if no or off or unsubscribed do not provide marketing material), which solves a marketing or business problem. The well-understood, routine, or conventional nature of the additional element is also noted by Thompson et al. (Pub. No.: US 2011/0060640) para. [0079] note "the customer may disable transaction instrument's 108 capability of receiving and presenting using 522 as desired, for example, when the customer is at home, at the workplace or on an airplane.  Further, in some embodiments, for privacy reasons, the customer may not want the transaction instrument 108 to be discovered automatically or may not wish the transaction instrument 108 to notify its geographical location to message delivery system 102.  In this case, the customer may set corresponding privacy preferences with card issuer 104 and when the customer activates the transaction instrument 108 for the first time, these preferences may be downloaded to the transaction instrument 108. Using these preferences, auto-discovery capability and location module 520 may be disabled. Consequently, the customer has control over when to receive messages  and may present the transaction instrument 108 at communication node 110 at  that time.", i.e. a common functionality provided on smart-phones via settings to enable/disable notification functions for each individual application.
(3) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) - see at least Fig. 1 and its associated disclosure as matching is performed by transmitting data over a network;
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") - here a likelihood of desirability is calculated for each customer based on information associated with the user;
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) - here at least profile data is stored; and
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 - here profile data is stored and retrieved to provide pertinent offers.
	Additionally, note courts have already ruled in similar, closely related, cases that interface is indeed a generic computer component, see at least:
(a) tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent) - note "Intellectual Ventures argues that the “interactive interface” is a specific application of the abstract idea that provides an inventive concept. But nowhere does Intellectual Ventures assert that it invented an interactive interface that manages web site content. Rather, the interactive interface limitation is a generic computer element. At Intellectual Ventures’ urging, “interactive interface” was broadly construed by the district court to mean “a selectively tailored medium by which a web site user communicates with a web site information provider.” J.A. 756. Intellectual Ventures describes the “interactive interface” as “tasked with tailoring information and providing it to the user.” Appellant’s Br. 43. Elsewhere, Intellectual Ventures equates the “interactive interface” with the “web page manager,” which “tailors the web page to the specific individual based on the profile.” At oral argument, Intellectual Ventures described the interactive interface as “software” and agreed that it “is basically the brains of the outfit.” Oral Argument Tr. 16:24–16:40. Nowhere in these vague and generic descriptions of the “interactive interface” does Intellectual Ventures suggest an “inventive concept.” Alice, 134 S. Ct. at 2355. Rather the “interactive interface” simply describes a generic web server with attendant software, tasked with providing web pages to and communicating with the user’s computer.
	Steps that do nothing more than spell out what it means to “apply it on a computer” cannot confer patent eligibility. Alice, 134 S. Ct. at 2359 (warning against a § 101 analysis that turns on the draftsman’s art (citing Flook, 437 U.S. at 593)). Requiring the use of a “software” “brain” “tasked with tailoring information and providing it to the user” provides no additional limitation beyond applying an abstract idea, restricted to the Internet, on a generic computer. The district court properly determined that the asserted claims of the ’382 patent: 
	consist[] of nothing more tha[n] the entry of data into a computer database, the 	breakdown and organization of that entered data according to some criteria, . . . and 	the transmission of information derived from that entered data to a computer user, 	all through the use of conventional computer components, such as a database and 	processors, operating in a conventional manner.
J.A. 784. These elements do not confer patent eligibility. See Alice, 134 S. Ct. at 2359–60; Ultramercial, 772 F.3d at 716; Dealertrack, 674 F.3d at 1333; Fort Props., 671 F.3d at 1317, 1323; CyberSource, 654 F.3d at 1375.", and 
(b) delivering user-selected media content to portable devices (Affinity Labs v. Amazon.com) is indeed abstract. Lastly, it was explicitly ruled in Affinity Labs v. DirecTV that an interface is indeed a generic computer component, note "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359).""

"In response to Affinity’s assertion that the downloadable application is an inventive concept, the magistrate judge observed that the patent “merely states that the application ‘enables’ the device to present a graphical user interface so a user can select what data that user wants to stream”; the patent is “devoid of any teaching or blueprint explaining how the device can do what it purports to do.” The “bottom line,” he explained, “is that Claim 1 takes the abstract idea and says ‘apply it’ to a wireless, cellular telephone device acting as a generic computer.”
	The magistrate judge also rejected Affinity’s argument based on the graphical user interface limitation in claim 1. He ruled that the graphical user interface limitation merely recites a generic computer component and does not contribute an inventive concept to the claim."
"	The only limitations on the breadth of the result focused, functional claims in this case are (1) that the application used by the cellular telephone must be wirelessly downloadable, and (2) that the cellular telephone must have a graphical user interface display that allows the user to select the regional broadcasting channel. Those additional limitations describe purely conventional features of cellular telephones and the applications that enable them to perform particular functions. They therefore do not meaningfully limit the scope of the claims."
	Therefore they fail to provide any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Applicant's Arguments
4.	As per support for amendments, the Applicant notes "This Response amends Claim 18, as supported by at least paragraphs [0128] [0130] of the application as filed." - however the Examiner respectfully disagrees. It appears that although the Applicant has filed further amendments, the Applicant has failed to update the citations to as-filed spec. paras. supporting said filed further amendments. Thus, for the clarity of record, the Examiner notes that amended claim recitation, namely "a user-adjustable response time duration for each requested order, wherein the response time duration has a minimum of five minutes;" is supported by as-filed spec. paras. [0015]-[0016]; [0021]; [0032]; [0098]-[0099]; [00104]; [00116]; and amended claim recitation, namely ", wherein each time-limited offer is displayed on the one or more of the plurality of consumer devices for the response time duration" is supported by as-filed spec. paras. [0051] and [00137]. 
	As per "35 U.S.C. § 101" the Examiner has considered the Applicant's arguments in their entirety, however finds the arguments unpersuasive. 
The rejection has been updated in view of filed claim amendments. 
	The Applicant argues "Applicant respectfully asserts that it is not possible for a human to perform the functions of the claimed systems. The claims therefore do not recite an abstract idea under Step 2A Prong One of the USPTO subject matter eligibility analysis", here based on the abstract recitation, the claims invoke certain methods of organizing human activity grouping as clearly set forth in the rejection, but the Applicant has only provided arguments against mental processes grouping, however the Examiner has withdrawn "mental processes" grouping given the abstract recitation in the claim as a whole, but respectfully maintains certain methods of organizing human activity grouping. 
	Further, as noted under prong two when the additional elements are considered both individually and as a combination, they fail to integrate the abstract idea into a practical application as explained under step 2A prong two analysis. Therefore the claims are directed to an abstract idea. The Applicant fails to delineate claim recitation and appears to argue in view of additional elements against prong one analysis, however the additional elements are first analyzed under prong two (not in prong one) along with abstract recitation already considered in prong one. 
	Furthermore, under step 2B, the additional elements when considered both individually and as a combination are indeed well-understood, routine, or conventional and as such fail to provide any additional element that can be considered significantly more as explained under step 2B analysis. 

	The Examiner reiterates and emphasizes the following:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) - see at least Fig. 1 and its associated disclosure as matching is performed by transmitting data over a network;
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") - here a likelihood of desirability is calculated for each customer based on information associated with the user;
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) - here at least profile data is stored;
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 - here profile data is stored and retrieved to provide pertinent offers;
v. tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent) - note "Intellectual Ventures argues that the “interactive interface” is a specific application of the abstract idea that provides an inventive concept. But nowhere does Intellectual Ventures assert that it invented an interactive interface that manages web site content. Rather, the interactive interface limitation is a generic computer element. At Intellectual Ventures’ urging, “interactive interface” was broadly construed by the district court to mean “a selectively tailored medium by which a web site user communicates with a web site information provider.” J.A. 756. Intellectual Ventures describes the “interactive interface” as “tasked with tailoring information and providing it to the user.” Appellant’s Br. 43. Elsewhere, Intellectual Ventures equates the “interactive interface” with the “web page manager,” which “tailors the web page to the specific individual based on the profile.” At oral argument, Intellectual Ventures described the interactive interface as “software” and agreed that it “is basically the brains of the outfit.” Oral Argument Tr. 16:24–16:40. Nowhere in these vague and generic descriptions of the “interactive interface” does Intellectual Ventures suggest an “inventive concept.” Alice, 134 S. Ct. at 2355. Rather the “interactive interface” simply describes a generic web server with attendant software, tasked with providing web pages to and communicating with the user’s computer.
	Steps that do nothing more than spell out what it means to “apply it on a computer” cannot confer patent eligibility. Alice, 134 S. Ct. at 2359 (warning against a § 101 analysis that turns on the draftsman’s art (citing Flook, 437 U.S. at 593)). Requiring the use of a “software” “brain” “tasked with tailoring information and providing it to the user” provides no additional limitation beyond applying an abstract idea, restricted to the Internet, on a generic computer. The district court properly determined that the asserted claims of the ’382 patent: 
	consist[] of nothing more tha[n] the entry of data into a computer database, the 	breakdown and organization of that entered data according to some criteria, . . . and 	the transmission of information derived from that entered data to a computer user, 	all through the use of conventional computer components, such as a database and 	processors, operating in a conventional manner.
J.A. 784. These elements do not confer patent eligibility. See Alice, 134 S. Ct. at 2359–60; Ultramercial, 772 F.3d at 716; Dealertrack, 674 F.3d at 1333; Fort Props., 671 F.3d at 1317, 1323; CyberSource, 654 F.3d at 1375.";
vi. delivering user-selected media content to portable devices (Affinity Labs v. Amazon.com) is indeed abstract. Lastly, it was explicitly ruled in Affinity Labs v. DirecTV that an interface is indeed a generic computer component, note "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359).""

"In response to Affinity’s assertion that the downloadable application is an inventive concept, the magistrate judge observed that the patent “merely states that the application ‘enables’ the device to present a graphical user interface so a user can select what data that user wants to stream”; the patent is “devoid of any teaching or blueprint explaining how the device can do what it purports to do.” The “bottom line,” he explained, “is that Claim 1 takes the abstract idea and says ‘apply it’ to a wireless, cellular telephone device acting as a generic computer.”
	The magistrate judge also rejected Affinity’s argument based on the graphical user interface limitation in claim 1. He ruled that the graphical user interface limitation merely recites a generic computer component and does not contribute an inventive concept to the claim."
"	The only limitations on the breadth of the result focused, functional claims in this case are (1) that the application used by the cellular telephone must be wirelessly downloadable, and (2) that the cellular telephone must have a graphical user interface display that allows the user to select the regional broadcasting channel. Those additional limitations describe purely conventional features of cellular telephones and the applications that enable them to perform particular functions. They therefore do not meaningfully limit the scope of the claims."; and
	vii. Patent Board Decision – Examiner Affirmed of record 4/14/2022, particularly see pages 19-25 of 27.
	Lastly, the Examiner notes (A) see SAP v. Investpic note page 2, line 22 through Page 3, line 13 - "Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting"; and note page 10, lines 18-24 - "Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract" – similarly here evaluation of business’s or restaurant’s transaction data to ascertain avg. per order and generating offers based on consumers’ profiles, including at least one of the consumer profiles having an average spend per order greater than the average per order of the at least one business is similarly patent ineligible, for instance also once again note (a) collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); and (b) tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent), and (B) the Applicant is pointed to October 2019 PEG which states "However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field."	
Therefore, the Examiner respectfully maintains the rejection.
	Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688